Citation Nr: 0310285	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  01-05 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to March 24, 1998 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), to include on the basis of whether an 
October 1990 rating decision contained clear and unmistakable 
error.

2.  Entitlement to special monthly compensation due to being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In unappealed decisions dated in March 1989 and October 
1990, the RO denied claims of entitlement to service 
connection for PTSD.

3.  The October 1990 rating decision did not contain clear 
and unmistakable error.

4.  The veteran reopened his claim for service connection for 
PTSD on March 24, 1998.

5.  In January 1999, the RO granted service connection for 
PTSD, effective from March 24, 1998, the date of reopened 
claim.

6.  The veteran's service-connected disabilities consist of 
PTSD rated at 70 percent and hepatitis C with cirrhosis rated 
at 60 percent.




CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than March 
24, 1998 for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2002).  

2.  The requirements for special monthly compensation due to 
being housebound have not been met.  38 U.S.C.A. §§ 1114(s), 
5103A, 5107 (West 2002); 38 C.F.R. § 3.350 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, because the law and not the evidence is 
dispositive, the changes made by the VCAA as to evidentiary 
development are not applicable.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (holding that the VCAA does not 
affect matters on appeal when the issue is limited to 
statutory interpretation).  In any event, it appears that no 
further development is needed to enable the veteran to prove 
his claim.  The veteran was fully informed of the information 
necessary to support his claims in the rating decision, 
Statement of the Case, and Supplemental Statement of the 
Case, and he has presented significant argument in support of 
his claims.  Accordingly, the Board finds that it may proceed 
with appellate review.



I.	Earlier Effective Date

The veteran initially submitted a claim of entitlement to 
service connection for PTSD on December 13, 1988.  In January 
1989, the RO informed the veteran of the evidence that he 
needed to substantiate his claim, such as a detailed 
description of his stressors and medical evidence of a 
diagnosis.  In support of his claim, the veteran submitted a 
lay statement in January 1989, an October 1988 VA treatment 
record that included a diagnosis of PTSD, and a November 1988 
VA hospital report that included diagnoses of alcohol and 
drug abuse and adjustment disorder with depressed mood.  The 
RO denied the veteran's claim in a March 1989 rating decision 
because PTSD was not found in the evidence of record.  

On September 14, 1990, the veteran submitted a stressor 
statement that included the names of three physicians who had 
rendered psychiatric treatment.  The veteran also submitted 
three signed authorization forms to obtain the medical 
evidence.  The RO accepted the veteran's September 1990 
statement as a claim to reopen entitlement to service 
connection for PTSD.  However, in October 1990, the RO found 
that no new and material evidence had been submitted.  It 
confirmed the earlier denial of service connection for PTSD 
as not being shown by the evidence of record.  

The veteran submitted a claim to reopen the issue of 
entitlement to service connection for PTSD on March 24, 1998.  
VA treatment records included April, June, and July 1998 
evaluations that identified PTSD as a diagnosis, and VA 
examinations performed in July and December 1998 found that 
the veteran met the diagnostic criteria for PTSD.  
Consequently, in a January 1999 rating decision, the RO 
granted service connection for PTSD and assigned a 50 percent 
disability evaluation effective from March 24, 1998, the date 
of the reopened claim.  

Thereafter, the veteran disagreed with the assigned 
evaluation for PTSD and submitted a claim for a total 
disability evaluation based on individual unemployability 
(TDIU).  In support of his claim, VA clinical records dated 
in March and April 1999 contained opinions by the veteran's 
physician that gainful employment was impossible due to the 
veteran's anger, volatility, and poor stress tolerance.

In a July 1999 rating decision, the RO increased the assigned 
disability evaluation for PTSD to 70 percent effective from 
March 24, 1998, and granted TDIU effective from March 24, 
1998.  In a November 1999 rating decision, the RO also 
granted service connection for hepatitis C with cirrhosis and 
assigned a 60 percent evaluation effective from March 24, 
1998.

In February 2000, the veteran submitted a claim for an 
effective date of September 14, 1990 for the grant of service 
connection for PTSD.  He stated that his stressor letter 
submitted on that date had presented new and material 
evidence of treatment for PTSD, but that the RO failed to 
obtain this evidence.

Statutory and regulatory provisions specify that, unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2002).  Accordingly, as March 24, 1998 was the date of 
receipt of the veteran's reopened claim, it would be the 
earliest possible effective date for the grant of service 
connection for PTSD.

However, the veteran claims that he is entitled to an earlier 
effective date because he believes that there was clear and 
unmistakable error in the October 1990 rating decision that 
denied the reopening of his claim.  He maintains that, since 
that decision was erroneous, he should be granted service 
connection for PTSD effective from September 14, 1990, the 
date of receipt of his claim to reopen.  

In analyzing whether a rating decision is fatally flawed, it 
is important remember the meaning of clear and unmistakable 
error.  The applicable regulation provides that previous 
determinations which were final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  See 38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) Either the correct facts, as they were 
known at the time, were not before the adjudicator (that is, 
more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  

The veteran, in essence, claims that the October 1990 rating 
decision contained clear and unmistakable error because the 
RO failed in its duty to assist him in obtaining the 
identified medical evidence.  Generally, allegations that VA 
failed to fulfill the duty to assist cannot form a basis for 
a claim of clear and unmistakable error.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994).  In Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), the Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a grave 
procedural error involving the duty to assist could vitiate 
the finality of the adjudication of a claim of service 
connection.  The Court has held that the Hayre decision 
should be applied conservatively.  See Simmons v. West, 14 
Vet. App. 84, 89 (2000).  

In Simmons, the Court noted that the Federal Circuit analysis 
rested on three factors: (1) the assistance sought was 
specifically requested; (2) the failure to notify the 
claimant that the requested assistance, in that case the 
obtaining of certain service medical records, had not been 
successful; and (3) that the service medical records are of 
special importance in a claim for service connection.  
Simmons v. West, 13 Vet. App. 501, 506-07 (2000).  The 
Federal Circuit did not hold, however, that all breaches of 
the duty to assist are such grave procedural errors that they 
render a claim non-final; rather, it singled out the failure 
of VA to obtain service medical records because they are 
generally in the control of VA and are otherwise 
irreplaceable.  See Dixon v. Gober, 14 Vet. App. 168, 172 
(2000) (citing Hurd v. West, 13 Vet. App. 449, 453(2000)).

Moreover, in Cook v. Principi, 258 F.3d 1311 (Fed. Cir. July 
20, 2001), the Federal Circuit held that the alleged VA 
failure to schedule a proper medical examination did not 
violate the duty to assist such as to render a 1952 rating 
decision non-final due to grave procedural error.  
Importantly, in Cook v. Principi, --F.3d--, slip op. at 13, 
No. 00-7171 (Fed. Cir. Dec. 20, 2002), the Federal Circuit 
overruled Hayre insofar as it held that the existence of 
grave procedural error renders a VA decision non-final, and 
it held that a failure of VA to assist the veteran to the 
extent required by applicable . 

Based on the above law, the Board finds that any failure of 
the RO to obtain the specified medical records did not 
constitute clear and unmistakable error and, therefore, did 
not vitiate the finality of the prior claim for service 
connection for PTSD.  Accordingly, an effective date prior to 
March 24, 1998 for the grant of service connection for PTSD 
is denied. 

II.	Special monthly compensation

As aforementioned, the RO granted TDIU in a July 1999 rating 
decision.  At that time, the veteran's only service-connected 
disability was PTSD, rated at 70 percent.  Thereafter, in 
November 1999, the RO granted service connection for 
hepatitis C with cirrhosis and assigned a 60 percent 
evaluation for that disability.  The veteran contends that he 
is eligible for special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).  
The veteran argues that he, in effect, had been granted 100 
percent for PTSD because his award of TDIU was based solely 
upon that disability prior to his additional 60 percent 
rating for hepatitis. 

Under the applicable regulation, special monthly compensation 
provided by 38 U.S.C.A. § 1114(s) is payable where the 
veteran has a single service-connected disability rated as 
100 percent and has additional service-connected disability 
or disabilities independently rated at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems.  38 C.F.R. § 3.350(i)(1).  

While the Board is sympathetic to the veteran's argument, the 
plain language of the law requires that one service-connected 
disability be rated at 100 percent.  In the present case, the 
veteran's PTSD is rated at 70 percent.  The law makes no 
provision for special monthly compensation when the service-
connected disabilities are rated at less than 100 percent.  

Furthermore, a General Counsel opinion held that 38 U.S.C.A. 
§ 1114(s) could not be read as authorizing a higher rate of 
compensation where a veteran has a total disability rating 
under 38 C.F.R. § 4.16(a) and a schedular rating of 60 
percent or more.  The General Counsel reasoned that a rating 
under section 4.16(a) takes into account all of a veteran's 
service-connected disabilities.  See VAOPGCPREC 6-99.  The 
facts of the case before the General Counsel were different 
than the present case in that the General Counsel considered 
a case in which TDIU was granted based upon more than one 
disability.  However, the Board finds it notable that the 
only opinion construing 38 U.S.C.A. § 1114(s) and 38 C.F.R. 
§ 3.350(i) found that special monthly compensation was not 
contemplated for an award of TDIU and additional service-
connected disability of 60 percent.  

Special monthly compensation is also payable pursuant to 38 
U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), where the 
veteran is permanently housebound by reason of service- 
connected disability or disabilities. This requirement is met 
when the veteran is substantially confined as a direct result 
of service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime. To be entitled to 
housebound benefits, a veteran must have at least one 
service-connected disability rated as 100 percent disabling. 
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).

Finally, the veteran does not contend, nor does the evidence 
show, that the veteran is otherwise housebound due to being 
substantially confined to his dwelling as a result of 
service-connected disabilities.  See 38 C.F.R. § 3.350(i)(2).  
Accordingly, the appeal is denied.


ORDER

An effective date prior to March 24, 1998 for the grant of 
service connection for PTSD is denied.

Special monthly compensation due to being housebound is 
denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

